ROBERT L. BLAND, Judge.
The claim in this ease is for the sum of $8.16. It arises out of an accident with state road commission truck No.-320-13. On December 28, 1944, claimant's DeSoto automobile, bearing West Virginia license No. 132-392, was parked on a state controlled road at Vienna, in Wood county, West Virginia, when said state road commission truck, operated by R. O. Corley, an employee of the road commission, skidded and collided with it, damaging its right rear fender shield, which had to be straightened, welded, and aligned. The actual and necessary cost for this repair work was the amount of the claim. Respondent admits that the state truck was at fault. The head of the agency concerned concurs in the claim. Its payment is approved by an assistant attorney general.
Upon the showing made by the record, prepared by the stale road commission and duly filed with the clerk February 1, 1943, an award is made in favor of claimant Jack Headley in the sum of eight dollars and sixteen cents ($8.16).